Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-26-22 has been entered.
Claims 1-33, 35-98 have been canceled. 
Claim 34 remains pending and under consideration. 
Applicant's arguments filed 8-26-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicants elected Group III, claims 34, 35, 39, 43, 44, 60-62, 76, without traverse on 4-13-20. Groups III-VI were recombined. 
Specification/New Matter
Applicants amended paragraph 193 in the response filed 3-1-22 to remove a portion and add “new Table 8”. Applicants deleted Table 8 in the response filed 8-26-22. 
Removal of the portion of paragraph 193 remains new matter. Deletion of what was “normal” Fel d1 expression levels in paragraph 193 changes the scope of the disclosure. Therefore, the deletion affects the scope of what can be claimed. If applicants were to add details about “normal” Fel d1 expression levels to the specification, that information would change the scope of the disclosure and be new matter because the new information could be used in the claims. The reverse must also be true. The deletion in paragraph 193 changes the scope of the disclosure, thereby changing the potential of the claims. Therefore, the deletion remains “new matter”. 
Response to arguments
Applicants argue the subject matter has no bearing on the claims. Applicants’ argument is not persuasive because the deletion changes the scope of the disclosure, ergo, the deletion effects the scope of what can/cannot be claimed. 
Claim Rejections - 35 USC § 112
Enablement
The rejection of claim 34, 91-98 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement, has been withdrawn in view of the amendment. 
Written description
The rejection of claims 34, 91-98 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, has been withdrawn in view of the amendment. 
Indefiniteness
The rejection of claims 34, 91-98 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn in view of the amendment. 
Claim Rejections - 35 USC § 103
Claim 34 remains rejected under 35 U.S.C. 103 as being unpatentable over Avner (10626417) in view of Cong (Sci., 2013, Vol. 339, No. 6121, pg 819-823) and Gronlund (Int Arch Allergy Immunol, 2010, Vol. 151, pg 265-274). 
Avner introduced a homology vector into an isolated Felis catus cell that inactivated an endogenous Fel d1 gene was inactivated (Example 3). 
Avner did not teach using Cas9 and a pair of gRNAs comprising the targeted SEQ ID NO: 1234, 1235, 1238 or 1239 and 1236, 1237, 1240, or 1241 to inactivate the Fel d1 gene as required by claim 34. 
However, Cong taught how to design crRNA for gRNAs and genetically modifying an isolated somatic cell using a pair of gRNAs and Cas9 such that a deletion of a coding sequence in a gene of interest occurs and the gene is inactivated. 
Gronlund taught the Felis catus sequences of Fel d1 chains 1 and 2 that are equivalent to SEQ ID NO: 680, 1166, 851, or 1158; and 254, 532, 266 or 361 which are targeted using gRNA comprising SEQ ID NO: 1234, 1235, 1238 or 129 and 1236, 1237, 1240, or 1241. 
Since the sequence for the Felis catus Fel d1 gene was known in the art at the time of filing (Avner, Gronlund), and Avner taught designing gRNA pairs capable of removing the coding region of chains 1 and 2 (including targeting the promoter), it would have been obvious to those of ordinary skill in the art at the time of filing to introduce a pair of gRNAs and Cas9 into an isolated Felis catus cell such that the Fel d1 gene is inactivated as described Avner using a gRNA pair comprising SEQ ID NO: 1234, 1235, 1238 or 1239 and 1236, 1237, 1240, or 1241 as required in claim 34. 
It was well within the purview and skill of the ordinary artisan at the time of filing to modify the target region, ergo crRNA, within the Fel d1 gene as shown by Avner in Example 2. Thus those of ordinary skill in the art at the time of filing would have been motivated to arrive at gRNAs in claim 34 to remove any essential coding sequences in order to remove coding sequence of chains 1 and 2 of a Fel d1 because Avner taught they were the cause of allergy and to remove the internal promoter using target regions on either side of the promoter to prevent expression. Those of ordinary skill in the art would have had a reasonable expectation of successfully designing crRNAs and gRNAs that target those sequences on either side of the internal promoter because it was well-within the skill of those in the art to design gRNAs at the time of filing as shown by Avner.
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 
Response to arguments
Applicants argue Avner did not teach using gRNAs and Cas9. Applicants’ argument is persuasive, but the rejection has been modified to address modifying the homology vector strategy for inactivating the Fel d1 gene to Cas9 and gRNAs. 

Conclusion
No claim is allowed.  
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632